IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-63,206-02


EX PARTE JOSE MANUEL FLORES MIJORES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 93-06-7423 IN THE 155TH JUDICIAL DISTRICT COURT
FROM WALLER COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to life imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction.  Mijores v. State, No. 14-97-01007-CR (Tex. App. - Houston [14th Dist.] August 12,
1999).
	In the instant application, Applicant contends that he is unlawfully convicted because there
was no evidence that he possessed a deadly weapon during the course of the aggravated robbery. 
He also alleges that he is being improperly compelled to agree to sex offender conditions as a
prerequisite to his release on  parole.
	This Court has reviewed Applicant's first ground for relief and has determined that it is barred
from review under Article 11.07, Section 4 of the Texas Code of Criminal Procedure.  Therefore,
that ground is dismissed.  Applicant's remaining claim concerning the imposition of sex offender
conditions of parole is without merit, and is denied. 

DO NOT PUBLISH
DELIVERED: November 24, 2010